Title: From James Madison to Gabriel Slaughter, 20 March 1817
From: Madison, James
To: Slaughter, Gabriel


SirWashington Mar. 20. 1817
Your letter of Feby 6th Covering the Resolution & address of the General Assembly did not reach me till the 18th instant. I request the favor of you to communicate the enclosed answer, and accept assurances of my high respect.
James Madison
 
[Enclosure]
To the General Assembly of Kentucky
Washington March 22 1817.
I have receivd from his Excellency the Lieutenant Governor your address of Feby. 4. with the sensibility due to the kind expressions which distinguish it.
Although I enjoy the Consciousness that in the Stations successively assigned to me by the voice of my fellow Citizens, I have had no views, not worthy of their approbation, the extension of yours to the conduct I have actually pursued, is a reward which can not but be welcome to me; the more so as coming at the epoch which closes my public career and from a State yielding to none in the characters which give value to its sentiments.
In the condition of a private Citizen to which I return, I shall always cherish the gratifying remembrance of your favorable opinion; and sincerely pray that the happy fruits of our Struggles and our Institutions as a nation, may be amply enjoyed by a portion of it which has shared so gloriously in the one, and is so zealously attached to the other.
J. M.
